DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. National Phase under 35 U.S.C. § 371 of International Application No. PCT/IB2017/056762, filed October 31, 2017, which claims priority under 35 U.S.C. §§ 119 and 365 to Swedish Application No. 1651443-2, filed November 1, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 29, 2019 in which Claim 20 is cancelled, Claims 1, 5-7 and 9-19 are amended to change the breadth of the claims, and new Claims 21-25 are added.  Claims 1-19 and 21-25 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed April 29, 2019 and May 21, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  In Claim 1, lines 3 and 4, the text should be corrected as follows to recite “... having a basis weight 2…”.  The phrase “in the range of” is recited twice. 
Claim 8 recites the phrase “any one of” twice.  One of the two phrases should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, line 9, the phrase “said dewatered” lacks clear antecedent basic since the term “dewater” was not previously mention in the claim.  Perhaps the language at line 9 of Claim 1 can be changed to recite “treating at least one side of the dried web or film with ultraviolet (UV)…”
	Claim 1 recite that the “cooling step may be provided in connection the UV or EB treatment step.  Does this statement mean that the cooling step is performed before or at the same time as the UV or EB treatment step or does the statement mean something else?  This statement is not clear in Claim 1 which renders Claim 1 indefinite.
	In Claim 7, the text “said treated at least one side of said at least one layer of said web or film with a cooling element to form the web of film” lacks clear antecedent basis since language “treated at least one side of said at least one layer of said web or film” is not previously recited in instant Claim 1.
	Claim 7 recite the phrase “said cooling step comprises any one of contacting said treated at least one side of said at least one layer of said web or film with a cooling element to form the web or film”.  The phrase “any one” suggests that there is an option of more than one procedure to choose from to follow.  However, it is not clear if more than one procedure is recited in Claim 7 after said phrase.  If more than one procedure is listed in Claim 7, please clarify the procedures.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoine, N., et al. ("Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review," Carbohydrate Polymers, 2012, Vol. 90, pages 735-764, provided with the IDS filed 4/29/2019).
Applicants claim a substantially dry film comprising microfibrillated cellulose having an Oxygen Transmission Rate (OTR) value in the range of 0.1 to 300 cc/m2/24h at 38°C and 85 % relative humidity (RH) obtained by the method as claimed in Claim 1.
	The Lavoine et al reference discloses a microfibrillated cellulose that may be in form of a film wherein bleached spruce sulfite pulp as the raw material has an Oxygen Transmission Rate (QTR) of 17-18 ml/m2/day under the conditions of 23ºC, RH 0% top side, 50% bottom side (see the 1st sample in Table 5). See page 739, 1st paragraph under subheading 1.3 Microfibrillated cellulose, wherein the text discloses that microfibrillated cellulose (MFC) is also called cellulose microfibril, microfibrillar cellulose, or more currently, nanofibrillated cellulose (NFC) ,which suggests that the microfibrillated cellulose comprises nanocellulose.  The OTR disclosed in the Lavoine et al reference falls within the range of 0.1 to 300 cc/m2/24h recited in instant Claim 19.  Even though the temperature and relative humidity disclosed in the Lavoine et al reference differ from the temperature of 38 ºC and relative humidity of 85% recited in instant Claim 19, these conditions can be easily changed whereby the QTR of such a change in conditions in the Lavoine et al reference would still fall within the QTR range of 0.1 to 300 recited in instant Claim 19.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to substitute the temperature and relative humidity disclosed in the Lavoine et al reference and still meet the QTR value recited in the instant claims in view of their closely related microfibrillated cellulose and the resulting expectation of similar web-like structures and ability to form a rigid network.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al ( EP Patent No. 2660276 A1, provided with the IDS filed 4/29/2019) in .
The Noishiki et al EP Patent discloses a method of forming a film comprising nanocellulose having a basis weight in a range that covers the range of 0.1 to 45 g/m2 (see paragraph [0048]) recited in instant Claim 1 wherein the method comprises the steps of: providing a suspension comprising nanocellulose (see paragraphs [0020], [0053]-[0054]), forming at least one layer of a web or a film from said suspension, drying said formed web or film to a dry content of at least 65 weight % (see example 3, paragraph [0065]) characterized in that said method further comprises the steps of treating at least one side of said dewatered and dried web or film with ultra violet (UV) or electron beam (EB) irradiation (see example 3, paragraph [0066]-[0068]) and in that at least one cooling step is provided in connection with or after the UV or EB treatment step (the cooling step being provided in connection with the UV and EB treatment is not clear; implicit: see above rejection under 35 U.S.C. 112, 2nd paragraph).
The Noishiki et al EP Patent does not explicitly disclose the OTR value of claim 1 however since the method and the starting material are identical in claim 1 and in the Noishiki et al EP Patent , this OTR value is considered to be implicit in the Noishiki et al EP Patent.
	  However, Lavoine et al reference discloses a microfibrillated cellulose that may be in form of a film wherein bleached spruce sulfite pulp as the raw material has an Oxygen Transmission Rate (QTR) of 17-18 ml/m2/day under the conditions of 23ºC, RH 0% top side, 50% bottom side (see the 1st sample in Table 5 on page 754). Table 5 also disclose a comparison of barrier properties depending on the microfibrillated cellulose type and the process applied (films, paper coated, nanocomposites), which suggests the substrates recited in instant Claims 2-4. See page 739, 1st paragraph under subheading 1.3 Microfibrillated cellulose, wherein the text discloses that microfibrillated cellulose (MFC) is also called cellulose microfibril, microfibrillar cellulose, or more currently, nanofibrillated cellulose (NFC) ,which suggests that the microfibrillated cellulose comprises nanocellulose.  The OTR disclosed in the Lavoine et al reference falls within the range of 0.1 to 300 cc/m2/24h recited in instant Claims 1, 19, 24 and 25.  
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Noishiki et al EP Patent with the teaching of the Lavoine et al reference to reject the instant claims since both references disclose microfibrillated cellulose comprising nanocellulose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute microfibrillated cellulose disclosed in the Noishiki et al  with a microfibrillated cellulose having an Oxygen Transmission Rate (QTR) that falls within the range of 0.1 to 300 cc/m2/24h in view of the recognition in the art, as evidenced by the Lavoine et al reference, that such microfibrillated cellulose increases the barrier properties for developing environmentally friendly  and efficient materials for different applications.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623